Second Amended and Restated Unsecured Credit Agreement Revolving Credit Commitment: $150,000,000 Letter of Credit Commitment: $9,000,0001 Total Commitment $159,000,000 Dated as of January 26, 2010 Among The Empire District Electric Companyas Borrower and UMB Bank, N.A. Individually And As Administrative Agent and Bank of America, N.A. Individually And As Syndication Agent and Wells Fargo Bank, N.A. Individually And As Documentation Agent and The Other Financial Institutions Party Hereto as Banks Arranged By UMB Bank, N.A. 1 Original commitment of $76,000,000 has been reduced to $9,000,000 pursuant to the terms of the originally issued letter of credit and the terms of this Agreement. Section 1. Definitions 1 1.1. Certain Definitions 1 1.2. Interpretation 7 Section 2. The Credit. 8 2.1. Loans 8 2.2. Revolving Credit Commitments and Letter of Credit Commitments 9 2.3. Procedure For Borrowing on Revolving Credit Notes 10 2.4. Letter of Credit. 10 Section 3. Interest 12 3.1. Elections 12 3.2. ABR Portions 13 3.3. LIBOR Portions 13 3.4. Computation 13 3.5. Minimum Amounts 13 3.6. Manner of Rate Selection 14 3.7. Lawful Rate 14 3.8. Schedule B 14 Section 4. Fees, Prepayments, Terminations and Application of Payments 15 4.1. Facility Fee 15 4.2. Usage Fee 15 4.3. Letter of Credit Fees 15 4.4. Agent’s Fee 15 4.5. Prepayments 16 4.6. Credit Reductions 16 4.7. Place and Application of Payments 16 4.8. Capital Adequacy 17 4.9. Upfront Fees 17 Section 5. Conditions Precedent. 17 5.1. Initial Extension of Credit 17 5.2. Each Extension of Credit Under a Revolving Credit Note 18 Section 6. Representations and Warranties 18 6.1. Organization and Qualification 18 6.2. Subsidiaries 18 6.3. Financial Reports 19 6.4. No Material Adverse Change 19 6.5. Litigation; Tax Returns; Approvals 19 6.6. Regulation U 19 6.7. No Default 19 6.8. ERISA 19 6.9. Full Disclosure 19 6.10. Corporate Authority and Validity of Obligations 19 6.11. No Default Under Other Agreements 20 6.12. Status Under Certain Laws 20 6.13. Compliance with Laws 20 6.14. Ownership of Property 20 6.15. Solvency 20 6.16. Pari Passu 20 Section 7. Covenants 21 7.1. Maintenance of Property 21 7.2. Taxes 21 7.3. Maintenance of Insurance 21 7.4. Financial Reports 21 7.5. Inspection 22 7.6. Consolidation, Merger and Sale of Assets 22 -i- 7.7. Liens 22 7.8. Notice of Suit or Material Adverse Change in Business or Default 23 7.9. ERISA 24 7.10. Use of Proceeds 24 7.11. Compliance with Laws 24 7.12. Fiscal Year 24 7.13. Maintenance of Existence 24 7.14. Maximum Total Indebtedness to Total Capitalization Ratio 24 7.15. Minimum Interest Coverage Ratio 24 7.16. Acquisitions 24 7.17. Patriot Act 25 Section 8. Events of Default and Remedies 25 8.1. Events of Default 25 8.2. Remedies for Non-Bankruptcy Defaults 26 8.3. Remedies for Bankruptcy Defaults 27 Section 9. Change in Circumstances Regarding LIBOR Portions 27 9.1. Change of Law 27 9.2. Unavailability of Deposits or Inability to Ascertain the Adjusted LIBOR Rate 27 9.3. Taxes and Increased Costs 27 9.4. Funding Indemnity 28 9.5. Discretion of Bank as to Manner of Funding 29 Section 10. The Administrative Agent 29 10.1. Appointment and Powers 29 10.2. Powers 29 10.3. General Immunity 29 10.4. No Responsibility for Loans, Recitals, etc. 29 10.5. Right to Indemnity 30 10.6. Action Upon Instructions of Required Banks 30 10.7. Employment of Agents and Counsel 30 10.8. Reliance on Documents; Counsel 30 10.9. May Treat Payee as Owner 30 10.10. Agent’s Reimbursement 30 10.11. Rights as a Bank 30 10.12. Bank Credit Decision 31 10.13. Resignation of Agent 31 10.14. Duration of Agency 31 Section 11. Miscellaneous 31 11.1. Amendments and Waivers 31 11.2. Waiver of Rights 32 11.3. Several Obligations 32 11.4. Non-Business Day 32 11.5. Documentary Taxes 32 11.6. Representations 32 11.7. Notices 33 11.8. Costs and Expenses; Indemnity 33 11.9. Counterparts 33 11.10. Successors and Assigns; Governing Law; Entire Agreement 33 11.11. No Joint Venture 34 11.12. Severability 34 11.13. Table of Contents and Headings 34 11.14. Sharing of Payments 34 11.15. Jurisdiction; Venue; Waiver of Jury Trial 34 11.16. Participants 34 -ii- 11.17. Assignment Agreements 35 11.18. Withholding Taxes 36 11.19. Confidentiality 37 11.20. Register 38 11.21. SPCs 38 11.22. Facsimile Signatures 38 11.23. Defaulting Bank 38 11.24. Statutory Statement 39 EXHIBITS A-1 Revolving Credit Note A-2Letter of Credit Note BPricing Schedule CSubsidiaries D-1Kansas Counsel’s Opinion Letter D-2Missouri Counsel’s Opinion Letter ECompliance Certificate FLiens GNotice of Payment Request -iii- The Empire District Electric Company Second Amended and Restated Unsecured Credit Agreement Originally Dated July 15, 2005 January 26, 2010 UMB Bank, N.A. Kansas City, Missouri Bank of America, N.A. St.
